Citation Nr: 0525546	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  03-33 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a sinus disability.

2.  Entitlement to service connection for a bilateral foot 
disability.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat


REMAND

The veteran had active military service from August 1976 to 
August 1979.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision.  The veteran filed a 
notice of disagreement in May 2003, the RO issued a statement 
of the case in October 2003, and the veteran perfected his 
appeal in November 2003.  The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.

General considerations

Notice under the Veterans Claims Assistance Act of 2000 
(VCAA) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The veteran has not 
yet been provided with a VCAA notice letter which 
specifically addresses the fourth element (i.e., requesting 
or telling him to provide any evidence in his possession that 
pertains to his claims).  This should be done.

The RO issued a statement of the case in October 2003.  Since 
then, numerous VA medical records have been associated with 
the claims file which reference, in part, diagnoses of foot 
and back complaints.  A remand for consideration of this 
pertinent evidence is necessary because the veteran has not 
waived prior RO review of these records.

Sinus disability

Service medical records are generally negative for any sinus-
related complaints or findings.  However, the veteran sought 
treatment in February 1978 for a two-day history of stuffed 
nose and coughing.  Examination was essentially normal but he 
was assessed as having a possible cold.  A May 1979 
separation examination revealed normal sinuses.  In a 
November 2003 statement, an individual wrote that he had 
served on active duty with the veteran between 1977 and 1979, 
and that the veteran had then complained about his sinus 
problems "plenty of times."  

In a November 2002 letter, a private physician asserted that 
he was treating the veteran for chronic sinusitis.  The 
veteran was assessed as having sinusitis at an August 2003 VA 
outpatient visit.  In light of the in-service treatment and 
post-service findings, a new VA examination is necessary (as 
detailed below).

Bilateral foot disability

The veteran was found to have first degree pes planus at his 
August 1976 entrance examination, although this condition was 
not considered disqualifying.  The remaining service medical 
records (including a May 1979 separation examination report) 
contain no references to pes planus.  In a November 2003 
statement, an individual wrote that he had served on active 
duty with the veteran between 1977 and 1979, and that the 
veteran had then complained about his feet several times 
after completing drills and assignments.  

A January 2003 private treatment record revealed significant 
pes planus of the right foot.  VA examiners diagnosed the 
veteran as having bilateral pes planus in February 2003, and 
bilateral pes planus and Achilles tendonitis in April 2004.  
In light of the in-service treatment and post-service 
findings, a new VA examination is necessary (as detailed 
below).

Accordingly, the Board remands for the following:

1.  Send the veteran a VCAA notice letter 
discussing what information and evidence 
not of record is necessary to 
substantiate his claims, what information 
and evidence VA will seek to provide, and 
what information and evidence he is 
expected to provide.  Additionally, 
invite him to submit all pertinent 
evidence in his possession pertaining to 
the claims. 

2.  Schedule the veteran for a VA 
examination.  Ask the examiner to perform 
any tests deemed necessary  and answer 
the following questions (or explain why 
it is not feasible to answer a particular 
question):

a.  Does the veteran currently have 
a sinus disability?  If so, is it at 
least as likely as not that this 
condition was manifested during his 
active duty (including complaints 
noted in February 1978)?

b.  Does the veteran currently have 
bilateral foot disability?  

i.  If the current foot 
disability includes bilateral 
pes planus, is it at least as 
likely as not (probability of 
at least 50 percent) that this 
condition (which preexisted 
active duty) increased in 
severity during service?  If 
so, is it undebatable that the 
increase in severity was due to 
the natural progress of the 
condition?  

ii.  As to any other current 
foot disability, is it at least 
as likely as not that this 
condition was manifested during 
active duty?

3.  Thereafter, re-adjudicate the claims 
on appeal.  For any that remain denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case which discusses all 
pertinent regulations and summarizes the 
evidence (including all medical records 
associated with the claims file since the 
issuance of the October 2003 statement of 
the case).  Allow an appropriate period 
for response and return the case to the 
Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (CAVC) must be handled 
expeditiously.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

This remand is in the nature of a preliminary order and does 
not constitute a Board decision on the merits of your appeal.  
Only a Board decision is appealable to the CAVC.  See 
38 U.S.C.A. § 7252 (West 2002); 38 C.F.R. § 20.1100(b) 
(2004).


